Opinion by
Rice, P. J.,
The 41st section of the Act of April 15, 1834, P. L. 537, relative to the compensation of county treasurers reads as follows : “ Each county treasurer shall receive in full compensation for his services on behalf of the county, a certain amount per' cent on 'all moneys received and paid by him, which rate shall be settled from time to time by the county commissioners with the approbation of the county auditors.” The resolution under consideration in the present ease fixed the compensation of the plaintiff at “ three per cent on all ordinary county funds *517received and paid by him for county purposes,” and provided “ that no double commission be allowed on the disbursement of any’county funds.” This resolution dqes not mean that he was. to be paid three per cent for receiving the money and three per cent for disbursing it. Nor does it mean that he was to be .allowed the commission for receiving the money whether he disbursed it for county purposes or not. If that had been the intention, the words “and paid” would have been omitted. Indeed, it is not strictly accurate to say that the treasurer is paid a commission for receiving the money, or for disbursing it or for both. In other words, the legislature has not declared that for each of these services he shall receive a specific fee or commission. Instead of compensating him in that mode, or by a fixed salary, his compensation is measured by a certain percentage on the whole amount of money received and paid for county purposes which, in the language of the act, is “ full compensation ” for all services in behalf of the county including the receipt, safekeeping and disbursement of the money. This mode of determining the amount of his compensation excludes from the computation the undisbursed balance remaining in the treasury at the end of his term. But tins construction of the resolution does not result in depriving him of compensation for receiving such money. As well might it be said that he is deprived of compensation for the safe-keeping of the money because specific compensation for that specific sefvice is not provided. The presumption is, that the percentage allowed on moneys “received and paid” was deemed adequate compensation for all services including the receipt and safekeeping of money not disbursed. We cannot see that the fact that it has been the custom to allow outgoing treasurers of this county a commission upon undisbursed balances in their hands can control, or even aid in the construction of the resolution under consideration. The learned judge reached the right conclusion in holding that under this resolution the plaintiff was not entitled to a commission of three per cent upon the undisbursed balance remaining in his hands at the end of his term.
Judgment affirmed.
Orlady, J., dissents.